Napton, Judge,
delivered the opinion of the court.
This is a proceeding to enjoin the collection of ($16.60) sixteen dollars and sixty cents — and the sale of plaintiff’s lot under an execution issued by the city of St. Charles against the plaintiff, in accordance with a verdict and judgment rendered in certain proceedings for the condemnation of an alley over the lot. The grounds, on which the aid of the court is invoked, are, that the execution was illegal and that a sale under it, though voidable, would cast a eloird on' plaintiff’s title. The injunction was granted and made perpetual.
It appears from the pleadings and'evidence in this case, that the authorities óf St. Charles desired to open an alley adjoining the lot of plaintiff and others ; and that the marshal applied to all those who owned lots on it for a relinquishment to the city of their title; that they all signed the relinquishment except plaintiff, who declined for the reason, as he said, that he had already dedicated that portion of his lot within the limits of the contemplated alley to the public use, and that his deed of relinquishment was, therefore, unnecessary. The city authorities instituted proceedings for its condemnation, *232duly apprising him of the proceedings; to which, however, he paid no attention ; and ultimately these proceedings resulted in a verdict, that the value of his ground was seventy-five dollars and the benefits he received were seventy-five dollars, and, upon this being ratified by the recorder, execution issned against plaintiff for sixteen dollars and sixty cents for the costs.
There are no serious objections to the formality of these proceedings ; the whole ground, upon which the plaintiff puts the invalidity of these proceedings, is, that they were unncessary, inasmuch as he had already dedicated the ground to public use; and to sustain this he produced evidence to show he had fenced his lot with reference to such dedication, and had sold other lots in the same way.
We think there is no force in this .point. A dedication bv acts in pais, or by parol, may be a very good and sufficient one; but such matters are necessarily of uncertain proof, and what amounts to a dedication is by no means beyond litigation. It was for the city authorities to decide, whether this proceeding was necessary or not, and as the plaintiff refused to make the relinquishment when applied to for this purpose, it was right and expedient that the matter should be settled in a more conclusive way than by mere declarations and acts of plaintiff.
The only difficulty in the case, to our minds, is the constitutional right of the city to make the plaintiff pay the costs of the proceeding. It seems to be conceded, that the ordinance required that the costs should not, in cases of opening alleys or paving streets, be charged to the city, but should be paid by the adjoining lot holders, doubtless for the reason that they were assumed to have a special interest in such improvements over and above other citizens or the city at large. The ordinance justified the execution for costs against plaintiff, since the former ordinance had exempted the other lot owners who relinquished voluntarily, and as the city was not liable, the plaintiff necessarily was charged with them, if the provisions of the ordinance were carried out.
Lackland Sf Broadhead, for Eespondent.
I. Has the city the constitutional right to take a man’s property for public use, and make him pay the costs of the proceeding 1 Eespondent was not bound by any law, or by any obligation whatever, to sign a deed of relinquishment to the city. To take his property against his consent, and then charge him with the costs of the proceeding, is in derogation of common right and the constitution ; because it detracts from and diminishes the “just compensation,” which he is entitled to. The owner is in no default or laches, and is lia- . ble to no penalty of costs, as in an ordinary suit. (N. Mo. E. E. Co. vs. Eeynal, 25 Mo., 534.)
II. No authority is expressed in the city charter for a taxation of costs against the land owner. A corporation can exercise no power but what is given in the terms of the charter, and every doubt of its authority must be solved against the corporation. .(Dill. M'un. Oorp., 102-104, and notes; 576, 605 ; Sess. Acts, 1869, p. 151.)
E. A. Lewis,-for Appellants.
I. The constitutional right to “just compensation” for private property taken for public use, is like all other constitutional rights, which may sometimes require expenditures in costs to secure their enforcement. There is no rule of law,that a party defending, upon or asserting a constitutional right shall be necessarily exempted from liability for costs. Two distinct rights are equally recognized by the constitutional provision : One in the government to “take” the property for public use, and another in the owner to have compensation therefor. The proceeding in condemnation is an assertion by the authorities of their constitutional right to take the property. It might be claimed in their behalf, that to tax them with costs would be to exact of them something more than the “just compensation” to the owner, which is the only constitutional condition imposed. Litigation on the part of the owner, in these cases, usually consists in his denial of the right of the authorities to take his property as they propose to do — whether by reason of insufficient “ compensation.” or for other causes which equally assail their constitutional claim. The issues being.finally determined for the authorities, the statutory provision prevails to the effect, that “in all civil actions qr proceedings of any kind the party prevailing shall recover his costs.” (W. S., 31-3, § 6.)
*233We confess it looks rather hard for a man to have his lot condemned, without any compensation except in benefits, and be made to pay the costs of the proceedings. As the plaintiff, however, could have avoided all this difficulty by simply signing a relinquishment to land which he insists he had already relinquished, the hardship on hini is of his own seeking.
We think the judgment should be reversed, and it is reversed.
The other judges concur.